Citation Nr: 1028720	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  01-04 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for peripheral neuropathy 
of the right upper extremity, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for peripheral neuropathy 
of the left upper extremity, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for peripheral neuropathy 
of the right lower extremity, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased rating for peripheral neuropathy 
of the left lower extremity, currently evaluated as 10 percent 
disabling.



ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to September 
1993.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of 
the Philippines.

In his substantive appeal, dated March 2002, the Veteran 
requested a hearing at a local VA office before a member, or 
members of the Board.  In a May 2003 submission to the RO, the 
Veteran withdrew his request for a hearing.  Accordingly, the 
hearing request is considered to have been withdrawn.  See 38 
C.F.R. § 20.702 (2009).

In January 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington D.C. to 
readjudicate the issues on appeal with consideration of all 
evidence received since the issuance of the most recent 
supplemental statement of the case, dated in November 2007.  That 
action completed, the matter has properly been returned to the 
Board for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the appellant 
if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  The Board notes that this 
matter was remanded in December 2004 and January 2009.  
Unfortunately, another remand is necessary in this case.  
Although the Board sincerely regrets the further delay, remands 
are necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded every 
possible consideration.

The Veteran last underwent VA examinations of his diabetes 
mellitus and peripheral nerves in November 2006.  In a statement 
submitted to the RO in April 2008, the Veteran contended that his 
conditions have worsened since the November 2006 examinations.  
The Veteran stated, "[s]ince the last C&P Evaluations conducted 
at VA OPC Manila RP on [July-August] 2006 timeframe; my overall 
health condition deteriorated significantly at its severest 
condition requiring consults with VA and various Non-VA Health 
Providers for evaluations and treatment needed to offset the 
progressive health decline brought on by the disease."  He also 
specifically mentions the worsening of his diabetes mellitus.

The United States Court of Appeals for Veterans Claims (Court) 
has held that when a Veteran alleges that his or her service-
connected disability has worsened since he or she was previously 
examined, a new examination may be required to evaluate the 
current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (finding a veteran is entitled to a new 
examination after a two-year period between the last VA 
examination and the veteran's contention that the pertinent 
disability had increased in severity).  Given the foregoing, on 
remand, the Veteran should be scheduled for VA examinations to 
determine the current nature and severity of his service-
connected diabetes mellitus and peripheral neuropathy of the 
bilateral upper and bilateral lower extremities.

Given the fact that the Veteran was granted service connection 
for a back disability and a total disability evaluation (TDIU) in 
a November 2007 rating action, the Veteran may wish to consider 
withdrawing all remaining appeals before the Board at this time 
(the issue of service connection for a back disability and TDIU, 
which was before the Board in December 2004, has been granted and 
are no longer at issue).  Unless the Veteran withdraws these 
remaining claims (in writing), the Board must fully adjudicate 
all of the claims now before it, notwithstanding the fact that 
TDIU has been granted.    

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, a notice compliant letter addressing the requirements in 
Dingess was not sent to the Veteran.  Upon remand, to avoid an 
additional remand of this case, a letter should be sent to the 
Veteran in compliance with Dingess.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran fully compliant notice 
as addressed in Dingess.  Specifically, 
inform the Veteran as to how VA assigns 
disability ratings and effective dates.

2.	Schedule the Veteran for VA examinations 
to ascertain the current severity and 
manifestations of his diabetes mellitus 
and peripheral neuropathy of the 
bilateral upper and bilateral lower 
extremities under the applicable rating 
criteria.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 and 38 C.F.R. § 
4.124a, Diagnostic Codes 8516 and 8521 
(2009).  Conduct all testing and 
evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for a 
review of the Veteran's pertinent medical 
history.

The examiner should be provided a full 
copy of this remand, and he or she must 
indicate that he or she has reviewed the 
claims file.

3.	Then, readjudicate the Veteran's claims, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision, with respect to 
the claim, remains adverse to the 
Veteran, he and his representative, if 
any, should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


